IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-09-00130-CR

                          EX PARTE D.J. LANINGHAM


                                Original Proceeding



                       MEMORANDUM OPINION


       D.J. Laningham has filed an application for writ of habeas corpus with us under

Article 11.07 of the Code of Criminal Procedure with respect to his felony conviction for

failure to verify sex-offender registration within a ninety-day period. We affirmed that

judgment of conviction on July 11, 2007. See Laningham v. State, No. 10-06-00099-CR,

2007 WL 2004955 (Tex. App.—Waco July 11, 2007, pet. ref’d).

       An intermediate court of appeals has no jurisdiction over post-conviction writs of

habeas corpus in felony cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex.

App.—Texarkana 2005, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN. art.

11.07(3)(a), (b)); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.)

(same).
       Because we have no jurisdiction over this post-conviction habeas corpus

proceeding, we dismiss it.



                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 17, 2009
Do not publish
[CRPM]




Ex parte Laningham                                                       Page 2